Per Curiam,
In these two cases, the court below refused to enter judgments for want of sufficient affidavits of defense, *124and there followed the instant appeals, which were presented to us as one.
We are not convinced the court below erred in its conclusion that a proper judicial determination of the controversies between the parties would be facilitated by an opportunity for a broader inquiry into the facts than is presented by the bare pleadings; therefore it did not err in discharging plaintiff’s rules: Griffith v. Sitgreaves, 81* Pa. 378; Marquis v. McKay, 216 Pa. 307; Beck v. Schekter, 235 Pa. 253; County Savings Bank v. Gillette, 273 Pa. 262.
The orders appealed from are affirmed.